


AMENDMENT NUMBER ONE TO
CREDIT AGREEMENT AND SECURITY AGREEMENT
This Amendment Number One to Credit Agreement and Security Agreement (this
“Amendment”) is entered into as of July 23, 2012 (the “First Amendment Effective
Date”), by and among the lenders identified on the signature pages of the Credit
Agreement (each of such lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Agent”), THQ INC., a Delaware corporation (“Borrower”), and each of
the Grantors identified on the signature pages of the Security Agreement
(“Grantors”) in light of the following:
A.    Agent, Lenders, and Borrower have previously entered into that certain
Credit Agreement, dated as of September 23, 2011 (as amended and as may be
further amended from time to time, the “Credit Agreement”).
B.    Agent and Grantors have previously entered into that certain Security
Agreement, dated as of September 23, 2011 (as amended and as may be further
amended from time to time, the “Security Agreement”).
C.    Borrower and Grantors have requested that Agent and Lenders amend the
terms of the Credit Agreement and Security Agreement and memorialize certain
consents and waivers as set forth herein.
D.    Subject to the terms and conditions set forth herein, Agent and Lenders
have agreed to amend the Credit Agreement and Security Agreement and memorialize
certain consents and waivers.
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Agent, Lenders, and Borrower hereby agree as follows:
1.DEFINITIONS. All initially capitalized terms used in this Amendment shall have
the meanings given to them in the Credit Agreement unless specifically defined
herein.


2.AMENDMENTS.
(a)Schedule 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions of “First Amendment Effective Date”, “Reporting
Trigger Event” and “Reporting Trigger Period” therein in alphabetical order:


“First Amendment Effective Date” means July 23, 2012.
“Reporting Trigger Event” means, as of any date, that (a) an Event of Default
has occurred and is continuing as of such date or (b) Excess Availability on
such date is below (i) 12.5% of the Maximum Revolver Amount from the First
Amendment Effective Date until and including December 31, 2012, and (ii) 20% of
the Maximum Revolver Amount thereafter.
“Reporting Trigger Period” means a period which shall commence on a Reporting
Trigger Event and continue until the date on which (a) if the relevant Reporting
Trigger Event is caused by an Event of Default, such Event of Default no longer
exists, or (b) Excess Availability has been greater than or equal to (i) 12.5%
of the Maximum Revolver Amount from the First Amendment Effective Date until and
including December 31, 2012, and (ii) 20% of the Maximum Revolver Amount
thereafter, for a period of 90 consecutive days following the date of the
Reporting Trigger Event and no Event of

1

--------------------------------------------------------------------------------




Default is then continuing.
(b)Schedule 1.1 of the Credit Agreement is hereby amended by deleting the
definitions of “IP Advance Rate”, “IP Sublimit”, “Trigger Event”, and “Trigger
Period” therein in their entirety and replacing them with each of the following:


“IP Advance Rate” means, 35%; provided, that commencing on July 23, of each year
and continuing until and including November 1 of the same year, such percentage
shall be increased to 75%.
“IP Sublimit” means, $7,500,000; provided, that commencing on July 23 of each
year and continuing until and including November 1 of the same year, such
percentage shall be increased to $15,000,000.
“Trigger Event” means, as of any date, that (a) an Event of Default has occurred
and is continuing as of such date or (b) Excess Availability on such date is
below (i) 12.5% of the Maximum Revolver Amount from the First Amendment
Effective Date until and including December 31, 2012, and (ii) 16% of the
Maximum Revolver Amount thereafter.
“Trigger Period” means a period which shall commence on a Trigger Event and
continue until the date on which (a) if the relevant Trigger Event is caused by
an Event of Default, such Event of Default no longer exists, or (b) Excess
Availability has been greater than or equal to (i) 12.5% of the Maximum Revolver
Amount from the First Amendment Effective Date until and including December 31,
2012, and (ii) 16% of the Maximum Revolver Amount thereafter, for a period of 90
consecutive days following the date of the Trigger Event and no Event of Default
is then continuing.
(c)Schedule 5.2 of the Credit Agreement is hereby amended by replacing it in its
entirety with the new Schedule 5.2 attached hereto as Exhibit A.


(d)Section 1(x) of the Security Agreement is hereby amended by deleting the
definition of “Dominion Triggering Amount” therein in its entirety and replacing
it with the following:


“(y)    “Dominion Triggering Amount” means (a) $7,500,000 from the First
Amendment Effective Date until and including December 31, 2012, and (b)
$10,000,000 thereafter.”
3.REPRESENTATIONS AND WARRANTIES.
  
(a)Borrower hereby affirms to Agent and Lenders that all of Borrower's
representations and warranties set forth in the Credit Agreement are true,
complete and accurate in all material respects as of the date hereof (except to
the extent any such representation and warranty solely relates to an earlier
specified date). Each Grantor hereby affirms to Agent and Lenders that all of
such Grantor's representations and warranties set forth in the Security
Agreement are true, complete and accurate in all material respects as of the
date hereof (except to the extent any such representation and warranty solely
relates to an earlier specified date).



2

--------------------------------------------------------------------------------




(b)Borrower and each Grantor has the requisite power and authority to execute,
deliver and carry out the terms and provisions of this Amendment and has taken
all necessary action to authorize the execution, delivery and performance of
this Amendment. Borrower and each Grantor has duly executed and delivered this
Amendment, and such Amendment constitutes the legal, valid and binding
obligation of Borrower and such Grantor enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).


4.NO DEFAULTS. Borrower and each Grantor hereby affirms to Agent and the Lenders
that no Event of Default has occurred and is continuing as of the date hereof.


5.CONDITIONS PRECEDENT. The effectiveness of this Amendment is expressly
conditioned upon receipt by Agent of:


(a)a fully executed copy of this Amendment executed by Borrower, Grantors, Agent
and the Lenders; and


(b)a fully executed copy of the Reaffirmation of Guaranty attached hereto
executed by each Guarantor.


6.COSTS AND EXPENSES. Borrower shall pay to Agent all of Agent's out-of-pocket
costs and expenses (including, without limitation, the reasonable fees and
expenses of its counsel arising in connection with the preparation, execution,
and delivery of this Amendment and all related documents).


7.LIMITED EFFECT. In the event of a conflict between the terms and provisions of
this Amendment and the terms and provisions of the Credit Agreement or Security
Agreement, the terms and provisions of this Amendment shall govern. In all other
respects, the Credit Agreement and Security Agreement, as amended and
supplemented hereby, shall remain in full force and effect.


8.COUNTERPARTS; EFFECTIVENESS. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed and delivered shall be deemed to be an original. All such
counterparts, taken together, shall constitute but one and the same Amendment.
This Amendment shall become effective upon the execution of a counterpart of
this Amendment by each of the parties hereto.


9.RELEASE.    Borrower and each Grantor hereby remises, releases, acquits,
satisfies and forever discharges Agent and the Lenders, their agents, employees,
officers, directors, predecessors, attorneys and all others acting or purporting
to act on behalf of or at the direction of Agent or the Lenders, of and from any
and all manner of actions, causes of action, suit, debts, accounts, covenants,
contracts, controversies, agreements, variances, damages, judgments, claims and
demands whatsoever, in law or in equity, which any of such parties ever had, now
has or, to the extent arising from or in connection with any act, omission or
state of facts taken or existing on or prior to the date hereof, against Agent
and the Lenders, their agents, employees, officers, directors, attorneys and all
persons acting or purporting to act on behalf of or at the direction of Agent or
the Lenders (“Releasees”), for, upon or by reason of any matter, cause or thing
whatsoever through the date hereof. Without limiting the generality of the
foregoing, Borrower waives and affirmatively agrees not to allege or otherwise
pursue any defenses, affirmative defenses, counterclaims, claims, causes of
action, setoffs or other rights they do, shall or may have as of the date
hereof, including, but not limited to, the rights to contest any conduct of
Agent, the Lenders or other Releasees on or prior to the date hereof. Each of
the releasing parties hereby waives California Civil Code § 1542, which
provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS

3

--------------------------------------------------------------------------------




SETTLEMENT WITH THE DEBTOR.” On the date hereof, each of the releasing parties
also shall be deemed to waive any and all provisions, rights and benefits
conferred by any law of any state or territory of the United States, or country
in the world, or principle of common law, which is similar, comparable or
equivalent to California Civil Code § 1542.


10.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. The provisions of Section 12 of
the Credit Agreement are hereby incorporated by reference.


[Signatures on next page]















4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and Lender
 
 
 
 
By:
/s/ Daniel Whitwer
Name:
Daniel Whitwer
Title:
SVP




Amendment Number One to Credit Agreement and Security Agreement

--------------------------------------------------------------------------------




THQ INC.,
a Delaware corporation, as Borrower and a Grantor
 
 
 
 
By:
/s/ Paul J. Pucino
Name:
Paul Pucino
Title:
EVP and CFO



VOLITION, INC.,
a Delaware corporation, as a Grantor
 
 
 
 
By:
/s/ Rose Cunningham
Name:
Rose Cunningham
Title:
CFO/Treasurer



THQ WIRELESS INC.,
a Delaware corporation, as a Grantor
 
 
 
 
By:
/s/ Rose Cunningham
Name:
Rose Cunningham
Title:
CFO



VIGIL GAMES, INC.,
a Texas corporation, as a Grantor
 
 
 
 
By:
/s/ Rose Cunningham
Name:
Rose Cunningham
Title:
CFO






Amendment Number One to Credit Agreement and Security Agreement

--------------------------------------------------------------------------------




EXHIBIT A


Schedule 5.2
Provide Agent, with copies for each Lender, with each of the documents set forth
below at the following times in form reasonably satisfactory to Agent:
Weekly (at all times that a Reporting Trigger Period is in effect or at the
option of Borrower)
(a) at Agent's request, an Account roll-forward with supporting details supplied
from sales journals, collection journals, credit registers and any other
records,
(b) a Borrowing Base Certificate (including calculations of Availability and
Excess Availability),
(c) a detailed report regarding Borrower's and the other Loan Parties' cash and
Cash Equivalents, including an indication of which amounts constitute Qualified
Cash and non-Qualified Cash,
(d) such other Collateral reports as requested by Agent in its Permitted
Discretion.
Monthly (no later than 15 days following the end of each fiscal month)
(e) at all times that a Reporting Trigger Period is not in effect:
(i) at Agent's request, an Account roll-forward with supporting details supplied
from sales journals, collection journals, credit registers and any other
records,


(ii) a Borrowing Base Certificate (including calculations of Availability and
Excess Availability),


(iii) a detailed report regarding Borrower's and each of the other Loan Parties'
cash and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash and non-Qualified Cash,


(iv) a detailed listing of all invoices related to pre-billings, and


(v) such other Collateral reports as requested by Agent in its Permitted
Discretion,


(f) a detailed aging, by total, of each Loan Party's Accounts, together with a
reconciliation and supporting documentation for any reconciling items noted
(delivered electronically in an acceptable format, if Loan Parties have
implemented electronic reporting),
 
(g) a summary aging, by vendor, of Borrower's and each of the other Loan
Parties' accounts payable and any book overdraft (delivered electronically in an
acceptable format, such Loan Party has implemented electronic reporting) and an
aging, by vendor, of any held checks,
 
(h) a monthly reconciliation of Accounts summary aging to the general ledger,
 
(i) certification that Borrower and the other Loan Parties are current with
respect to all amounts due to Technicolor owed by Borrower and the other Loan
Parties,
 
(j) a monthly reconciliation of Accounts with respect to various accruals,
including but not limited to “price protection” accruals, and


(k) a month-end report showing Inventory held by customers.


Exhibit A

--------------------------------------------------------------------------------




Quarterly
(l) an IP Reporting Certificate, together with all other information required to
be reported pursuant to Section 6(g)(v), Section 6(g)(vi), and Section 6
(g)(vii) of the Security Agreement,
(m) a reconciliation of Accounts, and trade accounts payable, to its quarterly
financial statements including any book reserves related to each category, and
(n) at Agent's request, a report regarding Borrower's and each of the other Loan
Parties' accrued, but unpaid, ad valorem taxes.
Annually
(o) at Agent's request, a detailed list of Borrower's and each of the other Loan
Parties' customers, with address and contact information.
Upon written request by Agent
(p) copies of purchase orders and invoices for Equipment acquired by Borrower
and each of the other Loan Parties, and
(q) such other reports as to the Collateral or the financial condition of
Borrower and the other Loan Parties, as Agent may reasonably request.








Exhibit A

--------------------------------------------------------------------------------




REAFFIRMATION OF GUARANTY
Dated as of July 23, 2012
Each of the undersigned (each a “Guarantor” and collectively, the “Guarantors”),
has executed a General Continuing Guaranty, dated as of September 23, 2011 (each
a “Guaranty” and collectively, the “Guaranties”), in favor of Wells Fargo
Capital Finance, LLC (“Agent”), respecting the obligations of THQ Inc., a
Delaware corporation (“Borrower”) under that certain Credit Agreement dated as
of September 23, 2011 by and between Borrower, the Lenders signatory thereto,
and Agent, owing to the Lender Group under and pursuant to the Loan Documents,
as such obligations are defined in the Credit Agreement. Each Guarantor
acknowledges the terms of that certain Amendment Number One to Credit Agreement
and Security Agreement attached hereto and reaffirms and agrees that: (a) its
Guaranty remains in full force and effect; (b) nothing in such Guaranty
obligates Agent to notify the undersigned of any changes in the loans and
financial accommodations made available to Borrower and the other Loan Parties
(as those terms are defined in the Credit Agreement) or to seek reaffirmation of
such Guaranty; and (c) no requirement to so notify any of the undersigned or to
seek reaffirmation in the future shall be implied by the execution of this
reaffirmation.


GUARANTORS:




VOLITION, INC.,
a Delaware corporation,
 
 
 
 
By:
/s/ Rose Cunningham
Name:
Rose Cunningham
Title:
CFO/Treasurer



THQ WIRELESS INC.,
a Delaware corporation,
 
 
 
 
By:
/s/ Rose Cunningham
Name:
Rose Cunningham
Title:
CFO



VIGIL GAMES, INC.,
a Texas corporation,
 
 
 
 
By:
/s/ Rose Cunningham
Name:
Rose Cunningham
Title:
CFO






Reaffirmation of Guaranty